Citation Nr: 1327868	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  07-05 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis of the back and hips.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and March 2008 rating decisions of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.

In September 2012, the Board remanded this case for further evidentiary development.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2012, the Board remanded this case for additional development, to include the scheduling of a VA examination to determine the nature and etiology of the Veteran's arthritis of the hips and spine.  The Board specifically instructed the examiner to opine as to whether any of the Veteran's disorders "clearly and unmistakably pre-existed service" and, if so, whether there is "clear and unmistakable" evidence that such disorder was not aggravated during or as a result of service.

The Veteran underwent a VA examination for his hips and spine in October 2012.  However, the examiner did not provide the requested opinions based on the clear and unmistakable standard.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Veterans Appeals (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.

In addition, in a March 2013 submission, the Veteran argued that the October 2012 examiner did not consider previously submitted articles showing that diffuse idiopathic skeletal hyperostosis (DISH) is affiliated with arthritis and can be caused by minor trauma.  He also argued that the October 2012 examiner did not consider his lay assertions of treatment since service.  At the same time in March 2013, he submitted copies of his VA patient identification cards from the 1970s and 1980s to support his contention of receiving VA treatment since service.

Considering the foregoing, the Board finds that a remand is warranted to obtain an addendum opinion in compliance with the Board's September 2012 remand directives and which considers the treatise and lay evidence submitted in support of the claim.

Furthermore, all attempts must be made to obtain all outstanding VA treatment records for the Veteran following his January 1972 discharge from service.  Any ongoing VA medical records are constructively of record and must be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Since the disposition of the claim for service connection for traumatic arthritis of the back and hips could have a significant impact upon the Veteran's TDIU claim, these claims are inextricably intertwined; therefore, it is appropriate to defer consideration of the TDIU claim until the development requested for the service connection claim is complete.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record complete copies of the clinical records of all VA treatment the Veteran has received for his claimed disabilities (which are not already of record) following his January 1972 discharge from service.  If any records requested are unavailable, the reason must be explained for the record.

2.  After the above is completed, send the Veteran's claims file and copies of pertinent records on Virtual VA, if any, to the September 2012 VA examiner and request that the examiner identify all current disorders of the hips and back and provide an addendum opinion addressing the nature and etiology of any back and bilateral hip disorders identified.

Specifically, the examiner should provide an opinion as to whether any of the Veteran's disorders "clearly and unmistakably" pre-existed service and, if so, whether the evidence is "clear and unmistakable" that such disorder was not aggravated during, or as a result of, his service.  If aggravation is found, the examiner should address whether the permanent increase in severity was due to the normal progression of the disorder, or whether such worsening constituted chronic aggravation of the disorder due to service.  (Note: aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.)

For any disorder that did not exist prior to service, the examiner should opine as to whether it is at least as likely as not that such disorder is related to service or any event of service.

The examiner must consider the Veteran's lay statements of treatment since service and articles submitted in support of his claim.  A rationale for any opinion reached must be provided.  If the examiner finds it impossible to provide any requested opinion without resorting to pure speculation, he or she should so indicate and discuss why an opinion cannot be provided.

If the September 2012 examiner is not available to provide the addendum opinion, another examiner with sufficient expertise should be asked to provide the opinion.  If the opinion cannot be provided without a physical examination of the Veteran, an additional examination must be scheduled.

3.  Thereafter, readjudicate the claim on appeal for service connection for traumatic arthritis of the back and hips, followed by the claim on appeal for a TDIU.  If either of the benefits remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and the case should be returned to the Board.






The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
L. B. YANTZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

